                                                                           i i'C 1 CO-i"!
              IN THE UNITED STATES DISTRICT COURT FOR               v"/           QjV.
                    THE SOUTHERN DISTRICT OF GEORGIA            - , ,
                            SAVANNAH DIVISION                           "Pi? iMII:52
MAYNARD SANDERS,
                                                                                 • GA.
     Plaintiff,

V.                                                 CASE NO. CV419-052


SHERIFF JOHN WILCHER, CAPTAIN
JOHN DOE, and DEPUTY JERMAINE
MINOR,

      Defendants.




                                  ORDER


     Before   the   Court   is    the        Magistrate   Judge's       Report     and

Recommendation, to which no objections have been filed. (Doc. 5.)

After careful consideration and review of the record, the Report and

Recommendation    is ADOPTED     as    the    Court's opinion    in     this     case.

Accordingly, Plaintiff's complaint is DISMISSED WITHOUT PREJUDICE.

The Clerk is DIRECTED to close this case.


     SO ORDERED this             day of September 2019.




                                      WILLIAM T. MOORE, jr.
                                      UNITED STATES DISTRICT COURT
                                      SOUTHERN   DISTRICT OF GEORGIA
